—Order, Supreme Court, New York County (William Davis, J.), entered December 14, 1995, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The motion court correctly found issues of fact as to whether the alleged improper actions by defendant’s employee were a proximate cause of plaintiff’s injury. Contrary to defendant’s contention, plaintiff’s reaction to the alleged misconduct was part of a connected chain of events in a split-second emergency situation, and is therefore distinguishable from the clearly "conscious” choice made by the plaintiff in Clark v Sachem School Dist. (227 AD2d 366, 367). While plaintiff assumed the usual risks of ice skating, the guard’s alleged misconduct was not part of that risk (cf., Nunez v Recreation Rooms & Settlement, 229 AD2d 359). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ